                     IN THE UNITED STATES DISTRICT COURT
                                                                             FILED
                         FOR THE DISTRICT OF MONTANA                           OCT 16 2019
                              MISSOULA DIVISION                             Clerk, U.S Di1trict Court
                                                                              District Of Montana
                                                                                    Missoula

    CHAD BEIERLE,                                       CV 19-137-M-DWM

                         Plaintiff,

    vs.                                                       OPINION
                                                             and ORDER
    CHS, INC.,

                          Defendant.


          In August 2019, Plaintiff Chad Beierle filed seven nearly identical lawsuits

against Missoula businesses alleging violations of Title III of the Americans with

Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§ 12101, et seq. 1 As explained

below, the present action is dismissed with leave to amend pursuant to Rule

12(b)(l) of the Federal Rules of Civil Procedure.

                                       BACKGROUND

          For the purposes of the present analysis, the factual allegations in Beierle's

complaint are accepted as true. Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th

Cir. 2011 ). Beierle has primary lateral sclerosis with neuromuscular disorder,




1
 See Beierle v. Fugli, LLC, CV 19-127-M-DWM; Beierle v. Taco Treat of Great
Falls, CV 19-129-M-DWM; Beierle v. KFC Montana, CV 19-130-M-DLC;
Beierle v. Orange Town Pump, Inc., CV 19-131-M-DLC; Beierle v. Muralt's Inc.,
CV 19-132-M-DLC; Beierle v. Chaffee Legacy, LLC, CV 19-136-M-DLC.
                                      1
which is "a rare, neuromuscular disorder that affects the central motor neurons and

is characterized by painless but progressive weakness and stiffness of the muscles

of the legs, progressing to affect the arms and muscles at the base of the brain."

(Doc. 1 at , 3.) As a result, he uses a walker "and is substantially limited to

performing one or more major life activities including, but not limited to, walking,

standing, grabbing, tight grasping, and/or pinching or twisting of the wrist." (Id.)

       Beierle visited the Defendant CHS, Inc. d/b/a Cenex Gas Store #1 's ("CHS")

location at 4570 N. Reserve Street in Missoula, Montana on July 29, 2019. (Id. at

,, 4, 6.) During that visit, Beierle alleges he "was denied full and equal access to,

and full and equal enjoyment of, the facilities, services, goods, privileges and

accommodations." (Id. at, 4.) He then identifies twenty-nine "violations" of the

ADA:

       a) Failure to provide ADA compliant parking stall striping and
       markings, at several parking stalls throughout the subject property, in
       violation of2010 ADAS and 2015 ABAAS Section 502.3.3.

       b) Failure to provide ADA compliant parking stall width clearances, at
       several parking stalls throughout the subject property, in violation of
       2010 ADAS and 2015 ABAAS Section 502.2.

       c) Failure to provide ADA compliant access aisle striping and
       markings, at several parking stalls throughout the subject property, in
       violation of 2010 ADAS and 2015 ABAAS Section 502.3.3.

       d) Failure to provide ADA compliant access aisle, on the passenger side
       of the parking stall, at several parking stalls throughout the subject
       property, in violation of2010 ADAS and 2015 ABAAS Section 502.2.

                                          2
e) Failure to provide ADA compliant access aisle slope grading, at
several parking stalls throughout the subject property, in violation of
2010 ADAS and 2015 ABAAS Section 502.4.

f) Failure to provide ADA compliant parking stall signage, at the
designated parking stall, at several parking stalls throughout the subject
property 502.6.

g) Failure to provide ADA compliant, safe, walkway, due, in part, to
abrupt vertical edges and/or variations over 1/4 inch, at several areas
throughout the walkway of the subject property, in violation of 2010
ADAS and 2015 ABAAS Section 303.2 and 303.3 .

h) Failure to provide ADA compliant, secure main entrance doormat,
in violation of2010 ADAS and 2015 ABAAS Section 302.2.

i) Failure to provide ADA compliant transaction counters, at several
areas throughout the subject facility, in violation of 2010 ADAS and
2015 ABAAS Section 904.4.1 and 904.4.2.

j) Failure to provide ADA compliant transaction counters clear floor
space, at several areas throughout the subject facility, in violation of
2010 ADAS and 2015 ABAAS Section 305.3.

k) Failure to provide ADA compliant self-serve transaction counters
height, at several areas throughout the subject facility, in violation of
2010 ADAS and 2015 ABAAS Section 904.4.1 and 904.4.2.

1) Failure to provide ADA compliant self-serve dispenser reach ranges,
at several self-serve counters throughout the subject facility, m
violation of2010 ADAS and 2015 ABAAS Section 308.1.

m) Failure to provide ADA compliant, secure, floor mats throughout
the subject facility, in violation of 2010 ADAS and 2015 ABAAS
Section 302.2.

n) Failure to provide ADA compliant, transition to all point of sale,
merchandise, and displays, throughout the subject facility, due, in part,
to a change in elevation, at the south-west area of the subject facility,
in violation of2010 ADAS and 2015 ABAAS Section 303.3.
                                    3
o) Failure to provide ADA compliant circulation aisles throughout the
subject facility, in violation of 2010 ADAS and 2015 ABAAS Section
403.5.1.

p) Failure to provide ADA compliant restroom directional and
informational sigange [sic], in violation of 2010 ADAS and 2015
ABAAS Section 216.8.

q) Failure to provide ADA complaint secure restroom door mat, in
violation of 2010 ADAS and 2015 ABAAS Section 302.2.

r) Failure to provide ADA compliant lavatory clear floor space, due, in
part, to an obstructing trash can, in violation of 2010 ADAS and 2015
ABAAS Section 606.2.

s) Failure to provide ADA compliant mirror height, in violation of 2010
ADAS and 2015 ABAAS Section 603 .3.

t) Failure to provide ADA compliant soap dispenser height, in violation
of2010 ADAS and 2015 ABAAS Section 308.2.1.

u) Failure to provide ADA compliant clear floor space at the paper
towel dispensers, in violation of2010 ADAS and 2015 ABAAS Section
305.3.

v) Failure to provide ADA compliant paper towel dispenser height, in
violation of2010 ADAS and 2015 ABAAS Section 308.2.1.

w) Failure to provide ADA compliant urinal clear floor space, in
violation of2010 ADAS and 2015 ABAAS Section 605.2 and 605.3.

x) Failure to provide ADA compliant stall door self-closing
mechanism, in violation of 2010 ADAS and 2015 AB AAS Section
604.8.1.2.

y) Failure to provide ADA compliant hook height, in violation of 2010
ADAS and 2015 ABAAS Section 308.2.1.



                                  4
      z) Failure to provide ADA compliant toilet clear floor space, m
      violation of 2010 ADAS and 2015 ABAAS Section 604.3.2.

      aa) Failure to provide ADA compliant toilet seat cover dispenser height,
      in violation of2010 ADAS and 2015 ABAAS Section 308.1.

      bb) Failure to provide ADA compliant toilet flushing handle location,
      in violation of 2010 ADAS and 2015 ABAAS Section 604.6.

      cc) Failure to provide ADA compliant toilet paper dispenser location,
      in violation of 2010 ADAS and 2015 ABAAS Section 604. 7.

(Id. at 117.) However, the Complaint does not explain how, if at all, these

alleged deficiencies impacted him during his July 29, 2019 visit.

                                      ANALYSIS

      "[F]ederal courts are required sua sponte to examine jurisdictional issues

such as standing." Chapman v. Pier 1 Imports (US.) Inc., 631 F.3d 939,954 (9th

Cir. 2011) (quoting Bernhardt v. Cty. ofL.A., 279 F.3d 862, 868 (9th Cir. 2002)).

Even though CHS filed an answer, (Doc. 6), "[t]he existence of Article III standing

is not subject to waiver," Chapman, 631 F .3d at 954.

      An action may be dismissed for lack of subject matter jurisdiction pursuant

to Rule 12(b)( 1) if a plaintiff lacks standing under the "case-or-controversy"

requirement of Article III. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

To establish standing, a plaintiff must have "(1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision." Id. The plaintiff, as the party


                                           5
invoking federal jurisdiction, has the burden to establish subject matter

jurisdiction. Id. Where, as here, a case is at the pleading stage, the plaintiff cannot

meet its burden through the assertion of bare legal conclusions, but rather "must

clearly allege facts demonstrating each element." Id. (internal quotation marks and

alteration omitted). That said, "the Supreme Court has instructed [courts] to take a

broad view of constitutional standing in civil rights cases, especially where, as

under the ADA, private enforcement suits are the primary method of obtaining

compliance with the Act." Chapman, 63 l F.3d at 946 (9th Cir. 2011) (internal

quotation marks omitted) (citing Trafficante v. Metro. Life Ins. Co., 409 U.S. 205,

209 (1972)).

      Here, Beierle fails to adequately allege injury in fact. "To establish injury in

fact, a plaintiff must show that he or she suffered an invasion of a legally protected

interest that is concrete and particularized and actual or imminent, not conjectural

or hypothetical." Spokeo, 136 S. Ct. at 1548 (internal quotation marks omitted).

"For an injury to be particularized, it must affect the plaintiff in a personal and

individual way." Id. (internal quotation marks omitted). In the ADA context, this

means that a plaintiff must allege that he has "personally suffered discrimination

under the ADA on account of his disability." Chapman, 63 l F.3d at 954. To do

so, a plaintiff must state what barriers he encountered or exist in a place he plans to

return and "how his disability was affected by them so as to deny him the 'full and

                                           6
equal' access that would satisfy the injury-in-fact requirement." Id. Or, to put it

another way, the plaintiff must "relate the alleged violations to his disability." Id.

at 955.

      The holding in the Ninth Circuit's Chapman decision is directly applicable

here. See 631 F.3d at 954-55 . In Chapman, the plaintiffs complaint outlined his

disability and stated that he "encountered architectural barriers that denied him full

and equal access" to the defendant's store. Id. at 954. The complaint then

included an "Accessibility Survey" that identified alleged ADA violations "without

connecting the alleged violations to Chapman's disability, or indicating whether or

not he encountered any one of them in such a way as to impair his full and equal

enjoyment of the Store." Id. Such is the case here. Similar to Chapman's

"Accessibility Survey," Beierle's complaint merely includes a list of twenty-nine

ADA violations. (See Doc. 1 at ,r 17.) And, as was the case in Chapman, that list

"does nothing more than perform a wholesale audit of the defendant's premises,"

which "cannot substitute for the factual allegations required in the complaint to

satisfy Article Ill's requirement of an injury-in-fact." 631 F.3d at 955 (internal

quotation marks). Because Beierle "does not even attempt to relate the alleged

violations to his disability," his complaint is dismissed for lack of standing. Id.




                                           7
                                  CONCLUSION

      Accordingly, IT IS ORDERED that Beierle's complaint is DISMISSED.

Beierle may file an amended complaint within twenty-one (21) days of the date of

this order or show cause why the dismissal should not be with prejudice.

      IT IS FURTHER ORDERED that the October 31 , 2019 preliminary pretrial

conference and associated deadlines, (see Doc. 8), are VACATED.

      DATED this /~ t.,.day of October, 2019.




                                                      loy, District Judge
                                                      istrict Court




                                         8
